DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the 
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,459,193. Although the claims at issue are not identical, they are not patentably distinct from each other because the differences merely reflect routine implementations of the inventions patented in ‘193.
In regards to claim 1-18, this claim is merely the routine implementation of the method of claim 16 in ‘193 combined with features of what would be considered a broader claim or genus of claim 1 in ‘193.  A species always anticipates the genus therefore, all the features are known.
In regards to claim 3, the phrase “exactly one” as opposed to “individual one” as in ‘193 patent is merely grammatical.
In regards to claim 5, the differences merely represent the claiming of the ratio calculation process as a dependent claim.  The difference in language is merely grammatical.
In regards to claims 6-8, the language in these claims merely represents the use of different language used to claim a column of pixels as the operated on pixels.  A column of pixels may be referred as a segment.  Therefore, those of ordinary skill would not consider these claims to be patentably distinct.
In regards to claim 9, the differences merely represent the claiming of the ratio calculation process as a dependent claim.  The difference in language is merely grammatical.
In regards to claim 15, the range of 5mm to 95mm would not represent any unpredictable results as this would be understood to be conventional.  It has been held that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does not more than yield predictable results.” KSR., 127 S. Ct. at 1739, 82 USPQ2d at 1395 (2007) (Citing Graham, 383 U.S. at 12).
In regards to claim 16, measuring pixel values with intensity units is considered routine.  It is well-understood to compute contrast via intensity units and therefore this feature does not represent any unpredictable results.  It has been held that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does not more than yield predictable results.” KSR., 127 S. Ct. at 1739, 82 USPQ2d at 1395 (2007) (Citing Graham, 383 U.S. at 12).
See claim mapping below:
Claim No.
Instant Application 17/085,962

1
A method comprising, by at least one processor of a digital scanning apparatus:

 receiving image data from each of a plurality of imaging-sensor pixels of an imaging sensor 

that is optically coupled with an objective lens to capture image data via an optical path, defined by the objective lens;



that is optically coupled with the objective lens to capture image data via the optical path, 

wherein the focusing sensor is logically tilted with respect to the optical path such that each of the plurality of focusing-sensor pixels is on a different image plane than all of the other focusing-sensor pixels;

for each of a plurality of pairs of positions on the imaging sensor and the focusing sensor
that are logically aligned along the optical path so as to sense a same field of view, calculating a
ratio; 

and adjusting a distance between the objective lens and a sample, during scanning of the sample, based on the calculated ratios.



Claim 1 lines 24-25


Claim 1 lines 5-8







Claim 1 lines 11-13


Claim 1 lines 14-18





Claim 1 lines 32-34





Claim 1 lines 45-48



wherein the imaging sensor and the focusing sensor consist of an equal number of pixels.
Claim 2

wherein each pixel in the imaging sensor is logically
aligned, along the optical path, with exactly one pixel in the focusing sensor
Claim 5
4
wherein each position on the imaging sensor corresponds to a single one of the plurality of imaging-sensor pixels, and wherein each position on the focusing sensor corresponds to a single one of the plurality of focusing-sensor pixels.
Claim 5
5
wherein, for each of the plurality of pairs of positions, calculating a ratio comprises:
calculating a first contrast value for the single imaging-sensor pixel corresponding to the
position on the imaging sensor;
calculating a second contrast value for the single focusing-sensor pixel corresponding to
the position on the focusing sensor; and calculating the ratio based on the first contrast value and the second contrast value.
Claim 1 lines 32-37
6
wherein each position on the imaging sensor corresponds to a segment of two or more of the plurality of imaging-sensor pixels, and wherein each position on the focusing sensor corresponds to a 

7
wherein, for each of the plurality of pairs of positions, calculating a ratio comprises: calculating a first average contrast value for the segment  corresponding to the position on the imaging sensor; calculating a second average contrast value for the segment corresponding to the position on the focusing sensor; and calculating the ratio based on the first average contrast value and the second average contrast value.
Claim 15
8
wherein the image data from the plurality of imaging-sensor pixels comprises a plurality of columns, wherein the image data from the plurality of focusing-sensor pixels comprises a plurality of columns, wherein each segment of two or more
imaging-sensor pixels comprises one of the plurality of columns in the image data from the
plurality of imaging-sensor pixels, and wherein each segment of two or more focusing-sensor
pixels comprises one of the plurality of columns in the image data from the plurality of focusing-
sensor pixels.
Claim 15

wherein, for each of the plurality of pairs of positions, calculating a ratio comprises:
calculating a first average contrast value for the column corresponding to the position on the imaging sensor; calculating a second average contrast value for the column corresponding to the position on the focusing sensor; and calculating the ratio based on the first average contrast value and the second average contrast value.
Claim 15
10
wherein adjusting the distance between the objective lens and the sample based on the calculated ratios  comprises: converting a distance, in the calculated ratios, between a peak value and a parfocal value,
for a parfocal point between the imaging sensor and the focusing sensor, into a physical distance; converting a direction between the peak value and the parfocal value into a physical direction along the optical path; and changing the distance between the objective lens and the sample by the physical distance in the physical direction.
Claim 12
11
wherein converting the distance between the peak value and the parfocal value into a physical distance comprises multiplying a number of focusing-sensor


12
wherein the optical path comprises a first optical path between the objective lens and the imaging sensor, and a second optical path between the objective lens and the focusing sensor.
Claim 9
13
wherein the focusing sensor is logically tilted in a direction that is perpendicular to a scan direction of the digital scanning apparatus.
Claim 1 lines 14-16
14
wherein a range of the imaging sensor and the focusing sensor is identical.
Claim 8
15
wherein the range is between 5 and 95 millimeters.
Routine implementation
16
wherein the image data from the plurality of imaging-sensor pixels and the plurality of focusing-sensor pixels comprise intensity values.
Routine implementation
17
A digital scanning apparatus comprising:
a stage configured to support a sample; 

an objective lens positioned for viewing a portion of the sample, wherein the objective lens
defines an optical path;


comprises a plurality of imaging-sensor pixels configured to capture image data via the optical
path;

a focusing sensor optically coupled with the objective lens, wherein the focusing sensor
comprises a plurality of focusing-sensor pixels configured to capture image data via the optical
path, wherein the focusing sensor is logically tilted with respect to the optical path such that each
of the plurality of focusing-sensor pixels is on a different image plane than all of the other focusing-
sensor pixels; and

a processor configured to receive image data from each of the plurality of imaging-sensor pixels of the
imaging sensor,

receive image data from each of the plurality of focusing-sensor pixels of the focusing sensor,



calculate a ratio, 

and adjust a distance between the objective lens and the sample, during scanning of the sample, based on the calculated ratios.



Claim 1 lines 3-4









Claim 1 lines 11-18









Claim 1 lines 28-29



Claim 1 lines 32-33







Claim 1 lines 37-38

Claim 1 lines 45-48

A non-transitory computer-readable medium having instructions stored thereon, wherein the instructions, when executed by a processor of a digital scanning apparatus that is
scanning a sample, cause the processor to:

receive image data from each of a plurality of imaging-sensor pixels of an imaging sensor

that is optically coupled with an objective lens to capture image data via an optical path, defined
by the objective lens;



that is optically coupled with the objective lens to capture image data via the optical path, 

wherein the focusing sensor is logically tilted with respect to the optical path such that each of the plurality of focusing-sensor pixels is on a different image plane than all of the other focusing-sensor pixels;

for each of a plurality of pairs of positions on the imaging sensor and the focusing sensor
that are logically aligned along the optical path so as to sense a same field of view, calculate a ratio; and

adjust a distance between the objective lens and the sample, during scanning of the sample, based on the calculated ratios.




Claim 1 lines 24-25


Claim 1 lines 5-8






Claim 1 lines 11-13


Claim 1 lines 14-18





Claim 1 lines 32-34




Claim 1 lines 45-48


Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL E TEITELBAUM, Ph.D./Primary Examiner, Art Unit 2422